Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Amend claim 1 as follows:
An apparatus for performing fully automatic brain tumor and tumor-aware cortex segmentation and reconstruction, comprising:
(a)	a computer processor; and
(b)	a non-transitory computer-readable memory storing instructions executable by the computer processor;
(c)	wherein said instructions, when executed by the computer processor, perform brain tumor and tumor-aware cortex segmentation and reconstruction using joint reconstruction and visualization of tumors, white matter, and gray matter surfaces automatically with steps comprising:
magnetic resonance image (MRI) 
(ii)	determining whether received multi-modal MRI data has sufficient inputs and reference landmarks;
(iii)	normalizing multi-modal MRI data determined to have sufficient inputs and performing 3D tumor segmentation with reference landmarks and data on multi-modal inputs of the MRI, and classification;
(iv)	training a model on-the-fly for tumor 3D segmentation and classification if existing data is determined to be insufficient;
(v)	performing a cortex segmentation using outputs from said tumor segmentation creating a tumor-aware cortex segmentation, wherein said tumor-aware cortex segmentation is configured to generate tumor labels which represent multi-class tumor segmentation results selected from a group of results consisting of Edema, Non-enhancing Core, Tumor Active and Necrosis Core, for ever voxel, and adapting to a presence of a tumor; and
(vi)	reconstructing and visualizing both tumor and cortical surfaces utilizing both cortical and tumor labels to output images that provide diagnostic and surgical guidance in discerning between gray matter, white matter, tumor edema, and tumor active core regions.



Amend claim 10 as follows:

An apparatus for performing fully automatic brain tumor and tumor-aware cortex segmentation and reconstruction, comprising: 
(a) a computer processor; and 
(b) a non-transitory computer-readable memory storing instructions executable by the computer processor; 
Page 4(c) wherein said instructions, when executed by the computer processor, perform brain tumor and tumor-aware cortex segmentation and reconstruction using joint reconstruction and visualization of tumors, white matter, and gray matter surfaces automatically with steps comprising: 
(i) determining that multi-modal magnetic resonance image (MRI) 
(ii) performing 3D tumor segmentation with data normalization which makes use of reference landmarks and data on multi-modal inputs of the MRI, and uses classification if data is sufficient, and training a model on-the-fly for tumor segmentation and classification if existing data is insufficient; 
(iii) utilizing random forest training for classifying tumor labels by using trained decision trees when training a model on-the-fly; 
(iv) performing a tumor-aware cortex segmentation, using outputs from said tumor segmentation, which is configured to generate tumor labels which represent multi-class tumor segmentation results selected from a group of results consisting of Edema, Non-enhancing Core, Tumor Active and Necrosis Core, for every voxel, and adapting to presence of a tumor; and 
(v) reconstructing and visualizing both tumor and cortical surfaces utilizing both cortical and tumor labels to output images that provide diagnostic and surgical guidance in discerning between gray matter, white matter, tumor edema, and tumor active core regions.

	Amend claim 18 as follows:

A method of performing fully automatic brain tumor and tumor-aware cortex segmentation and reconstruction, by steps comprising: 
(a) receiving multi-modal magnetic resonance image (MRI) 
(b) performing 3D tumor segmentation with data normalization which makes use of reference landmarks and data on multi-modal inputs of the MRI, and uses classification if data is sufficient, and training a model on-the-fly for tumor segmentation and classification if existing data is insufficient; 
(c) determining that multi-modal inputs T1, T1c, T2 and FLAIR are received and performing tumor segmentation comprising (A) determining that a trained model of a classifier is not found; and (B) performing classifier training using on-the-fly random forest training; 
(d) performing a tumor-aware cortex segmentation using outputs from said tumor segmentation, wherein said tumor-aware cortex segmentation [[which]] is configured to generate tumor labels which represent multi-class tumor segmentation results selected from a group of results consisting of Edema, Non-enhancing Core, Tumor Active and Necrosis Core, for every voxel, and adapting to presence of a tumor; and 
(e) reconstructing and visualizing both tumor and cortical surfaces utilizing both cortical and tumor labels to output images that provide diagnostic and surgical guidance in discerning between gray matter, white matter, tumor edema, and tumor active core regions to provide brain tumor and tumor-aware cortex segmentation and reconstruction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793